Citation Nr: 1221072	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  05-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for hay fever.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center.  The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.

In October 2006, a hearing was held before a hearing officer at the Newark RO.  In September 2007, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for allergic rhinitis and hay fever and alleges that these conditions began during his period of active duty.  In March 2008 and December 2010, the Board remanded his claims to have the AMC secure outstanding service treatment records (STRs) and notify the Veteran if it was unable to obtain any records.  A review of the record reveals that the AMC has not substantially complied with the instructions in these remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Although the Board regrets continuing to delay adjudication of the Veteran's case, the Board has no choice but to remand the case again to ensure that the AMC substantially complies with the Board's remand instructions and that VA's duty to assist is satisfied.  

In accordance with the March 2008 Board remand instructions, the AMC requested the Veteran's service records from the New Jersey Adjutant General in April 2008.  A May 2008 response from the Adjutant General states that to obtain such records the AMC needed to submit Standard Form 180, Request Pertaining to Medical Records, or needed to follow specific instructions regarding requesting military records; both of these documents were attached to the Adjutant General's May 2008 letter.  In May 2008, the AMC sent the Veteran a letter requesting more information about his National Guard unit, so it could request records from the Adjutant General.  A June 2008 letter from the Veteran provides the requested information and indicates that he believed his STRs were located at the New Jersey Army National Guard unit in Sea Girt, New Jersey.

After receiving the Veteran's June 2008 letter, the AMC did not send a follow-up request to the New Jersey Adjutant General.  Instead, in June and September 2009, the AMC sent letters to the New Jersey Army National Guard (at the address provided by the Veteran) requesting the Veteran's service records.  The New Jersey Army National Guard did not respond to these letters.  

In a January 2010 Supplemental Statement of the Case (SSOC), the AMC noted that the Veteran had submitted a statement about his New Jersey National Guard unit and the location of his records.  However, the SSOC did not discuss VA's attempts to locate those records and VA did not otherwise notify the Veteran about VA's attempts.  

In December 2010, the Board again remanded the Veteran's claims to ensure that the AMC complied with the March 2008 Board remand instructions by following up on its incomplete attempts to request the Veteran's STRs and notifying the Veteran of any unavailable records.  

In December 2010, the AMC requested the Veteran's service records from the New Jersey Adjutant General.  In January 2011, the Adjutant General responded by stating that the AMC needed to complete and return to the Adjutant General an enclosed Standard Form 180, Request Pertaining to Military Records.  The AMC did not follow-up by submitting Standard Form 180 to the Adjutant General.

In February 2011, the AMC requested the Veteran's service records from the National Guard Bureau.  The National Guard Bureau responded in March 2011 by sending the Veteran's service personnel records for National Guard service that began in 1997.  No records from his period of active duty service were included with this response.

VA has an obligation to make as many requests as necessary to obtain relevant Federal records, including STRs, until it determines that further efforts would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  If VA concludes that records do not exist or that further attempts to obtain records would be futile, VA has a duty to notify claimants in writing of that fact.  38 C.F.R. § 3.159(e).  The record reflects the AMC still has not completed all possible attempts to obtain the Veteran's outstanding active duty STRs in compliance with the Board's remand instructions.  Specifically, the AMC has not attempted to submit Standard Form 180 to the New Jersey Adjutant General, even though the Adjutant General indicated on two separate occasions that submission of this form was necessary for it to respond favorably to the AMC's records request.  Therefore, this action must be completed on remand.

The AMC should also make another attempt to contact the Veteran's National Guard unit in Sea Girt, New Jersey to see if this location has any of the Veteran's active duty STRs.  If either of these attempts to obtain the Veteran's STRs is unsuccessful, the Veteran must be notified of that fact. 

Additionally, in a March 2011 statement submitted in connection with unrelated claims, the Veteran indicated that he had been receiving treatment from the VA health care system for about fifteen years.  He specifically stated that he had been treated at the Lyons VA Medical Center (VAMC), East Orange VAMC, and VA health clinics in Trenton and Hamilton, New Jersey.  Although he did not indicate that he had received treatment for allergic rhinitis or hay fever at these facilities, to the extent that any VA treatment records are pertinent to these claims, they must be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Follow up on the incomplete attempts in the record to request all available active duty treatment records pertaining to the Veteran from the New Jersey Army National Guard.  Such follow-up should include, but not necessarily be limited to, submitting Standard Form 180 to the New Jersey Adjutant General in accordance with its May 2008 and January 2011 letters and requesting the records from the New Jersey Army National Guard unit in Sea Girt, New Jersey, at the address provided by the Veteran in June 2008 correspondence.  Associate any records obtained with the Veteran's claims file.

2. Obtain and associate with the Veteran's claims file any treatment records showing treatment of the Veteran for allergic rhinitis or hay fever at the Lyons VAMC, East Orange VAMC, and VA clinics located in Trenton and Hamilton, New Jersey.  

3. If any of the records requested in items 1 or 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e), and provide him with an opportunity to respond.

4. Readjudicate the claims of service connection for allergic rhinitis and hay fever.  If either claim remains denied, issue an appropriate SSOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


